Citation Nr: 0314104	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for vision problems.

6.  Evaluation for residuals of a low back injury, currently 
evaluated as 40 percent disabling.

7.  Entitlement to restoration of a 20 percent rating for 
bilateral hearing loss.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple RO decisions that denied the 
veteran's claims, as listed on the cover page.  Specifically, 
a March 1999 RO decision denied the veteran's claims of 
service connection for vision problems, memory loss, a left 
hand disability, a neck disability and headaches, and denied 
a higher rating for residuals of a low back injury.  The 
veteran also appealed an August 2001 RO decision that denied 
TDIU and a January 2002 RO decision which reduced his rating 
from 20 to 0 percent for bilateral hearing loss. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty  to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has not yet supplied the veteran with a letter as to 
how VCAA applies to any of his service connection claims.  He 
has not been informed what is needed in order to prevail in 
his claims, and what is the best type of evidence to submit 
to show these things.  In addition, he has never been 
notified regarding what evidence it is his responsibility to 
submit, and what evidence will be obtained on his behalf by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While he was sent a VCAA letter in January 2003 that 
purportedly addressed his hearing loss claim, such was 
inadequate.  This letter is inadequate as it failed to 
address the matter of restoration of his 20 percent rating 
for hearing loss.  As such, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Further, it is noted that the regulation pertaining to 
intervertebral disc syndrome was revised during the pendency 
of his appeal.  The newly revised regulation provides for 
potential separate evaluations for orthopedic and 
neurological manifestations.  It is noted that the current 
medical evidence on file does not adequately address all of 
the veteran's service-connected back symptomatology.  As 
such, a new VA examination should be scheduled.  Finally, it 
is noted that the claim for TDIU is inextricably intertwined 
with the higher rating claim and adjudication must be 
deferred pending further development. 



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  The RO should schedule a VA 
examination to determine the nature and 
severity of the veteran's service-
connected low back disability.  All 
service-connected neurological and 
orthopedic manifestations should be 
described in detail.  The claims folder 
should be provided to the examiner in 
conjunction with the examination. 

3.  The RO shall prepare an SSOC that 
identifies the issue as restoration of 
a 20 percent evaluation for hearing 
loss disability and that document shall 
identify the basis for the change in 
the evaluation.

4.  If upon completion of the above 
action the claims remains denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


